Citation Nr: 0409814	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-11 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a shell 
fragment wound of the lower lip.

2.  Entitlement to a compensable rating for amputation of the 
distal phalanx of the left middle finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 



INTRODUCTION

The veteran had active service from February 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied the claim for service connection for residuals of 
a shell fragment wound of the lower lip and for a compensable 
rating for amputation of the distal phalanx of the left middle 
finger.  The veteran has timely perfected an appeal of these 
determinations to the Board.  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify the 
veteran and his representative if further action is required on 
his part.  


FINDING OF FACT

The veteran's amputation of the distal phalanx of the left middle 
finger is manifested by slight loss of length of the distal 
phalanx of approximately one-quarter inch.


CONCLUSION OF LAW

The criteria for a compensable rating for amputation of the distal 
phalanx of the left middle finger have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic 
Code 5154 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board notes that the Veterans Claims Assistance Act 
of 2000 was enacted during the course of this appeal.  Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (hereinafter VCAA).  This 
liberalizing law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of a 
well-grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 
2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), the 
U.S. Court of Veterans Appeals for Veterans Claims held that a 
service-connection claimant must be given a VCAA-complying notice 
before an initial unfavorable agency of original jurisdiction 
(AOJ) decision on the claim.  Id. at 422.  Such a notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  Id.

The record reflects that VA has made reasonable efforts to notify 
the veteran and his representative of the information and medical 
evidence necessary to substantiate his claim for an increased 
rating.  In a February 2002 letter, VA informed the veteran and 
his representative of the evidence necessary to substantiate his 
claim for an increased rating.  Specifically, letter asked the 
veteran to submit current medical and lay evidence showing that 
his disability has increased in severity.  Additionally, the 
veteran was provided with a copy of the appealed May 2002 rating 
decision and the March 2003 statement of the case.  These 
documents provided notice of the law and governing regulations, as 
well as the reasons for the determinations made regarding his 
claim.  Specifically, the documents contained the pertinent 
provisions of the VA's Schedule for Rating Disabilities, including 
the diagnostic code and associated rating criteria.  See 38 C.F.R. 
Part 4 (2003).  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already having 
been previously provided to VA, or obtained by VA on his behalf.  

Additionally, VA has made reasonable efforts to inform the veteran 
and his representative of the evidence he was responsible for 
submitting and what evidence VA would obtain on his behalf.  
Specifically, the February 2002 letter asked the veteran to 
identify, by name, address, and time frame, any health care 
provider that has treated him for his disability, so that VA could 
obtain those records on his behalf.  Additionally, for private 
medical records, the letter asked the veteran to complete an 
authorization and consent form so that VA could request those 
records.  The letter also informed the veteran that he may submit 
statements from physicians, statements from other individuals, and 
even his own statements showing that his disability has increased 
in severity.  Additionally, the letter informed the veteran that 
VA would obtain relevant records from any federal agencies.  
Furthermore, the letter informed the veteran that it is his 
responsibility to ensure that VA receives any private medical 
records and any records that are not in the possession of a 
federal agency.  Additionally, in a June 2003 letter, VA provided 
the veteran with another opportunity to submit additional evidence 
concerning his appeal.  Thus, the Board finds that the 
aforementioned correspondences informed the veteran of the 
evidence he was responsible for submitting and what evidence VA 
would obtain in order to substantiate his claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In addition, the Board 
finds that VA has made reasonable efforts to inform the veteran 
that he could submit any information or evidence in support of his 
claim.  See Pelegrini v. Principi, supra.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that have 
been associated with the claims file consist of the veteran's 
service records, postservice VA medical records, VA examination 
reports, and assertions made by the veteran in support of his 
claim.  

Under the circumstances in this case, the Board finds that the 
veteran has received the notice and assistance contemplated by law 
and adjudication of the claim of entitlement to a compensable 
rating for amputation of the distal phalanx of the left middle 
finger poses no risk of prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  


II.  Compensable Rating for Amputation of the Distal Phalanx 
of the Left Middle Finger

The veteran underwent a VA examination in May 2002, at which time 
he complained of numbness in the tip of the injured left middle 
finger, especially during cold weather.  The examiner noted a 
slight loss of the length of the distal phalanx of approximately 
one-quarter inch.  The nail was intact.  There was slight numbness 
over the tip itself.  Temperature was normal.  Range of motion was 
from full extension through 45 degrees of flexion.  The examiner's 
impression was the presence of loss of length, distal phalanx, 
left long finger with evidence of moderate to advanced 
degenerative changes involving the left hand.

Under Diagnostic Code 5154, 38 C.F.R. § 4.71a (2003), amputation 
of the long finger is rated as follows: with metacarpal resection 
(more than one-half the bone lost), 20 percent for either hand; 
without metacarpal resection, at proximal interphalangeal joint or 
proximal thereto, 10 percent for either hand.  Single finger 
amputation ratings are the only applicable ratings for amputations 
of whole or part of single fingers.  Note, 38 C.F.R. § 4.71a 
(2003).

The veteran's amputation of the distal phalanx of the left middle 
finger is currently rated as noncompensable under Diagnostic Code 
5154.  

The Board observes that the May 2002 VA examination report noted 
slight loss of length of the distal phalanx of approximately one-
quarter inch, and that the nail was intact.  In this regard, the 
Board observes that the veteran's disability is not manifested by 
either metacarpal resection or amputation at the proximal 
interphalangeal joint or proximal thereto.  The Board acknowledges 
that the examiner noted slight numbness over the tip of the 
injured left middle finger, however, the Board observes that 
amputation ratings are the only applicable ratings for amputations 
of whole or part of single fingers, as is the case here.  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against a compensable rating for amputation of 
the distal phalanx of the left middle finger.  The benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

A compensable rating for amputation of the distal phalanx of the 
left middle finger is denied.


REMAND

The VCAA and its implementing regulations require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and medical or lay evidence, not previously provided 
to the Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

With respect to the issue of entitlement to service connection for 
residuals of a shell fragment wound of the lower lip, the Board 
observes that the veteran and his representative were never issued 
a VCAA-complying notice.  Thus, the Board finds that the RO should 
issue the veteran and his representative a letter in compliance 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)

The veteran contends, in essence, that he has residuals of a shell 
fragment wound of the lower lip that was incurred in service.  The 
veteran acknowledges that his service medical records do not 
contain any treatment for a shell fragment wound of the lower lip, 
but states that he was injured and treated at a field hospital in 
France in June 1944 and that reports by the Army Surgeon General's 
Office (SGO reports) may contain such records of treatment.  
Further, the veteran contends that he was involved in combat as 
indicated by his award of the Combat Infantry Badge.

The Board observes that the veteran's service medical records are 
silent as to any treatment for a shell fragment wound of the lower 
lip.  The Board also observes that the veteran was treated in 
January 1954, which is 8 years after separation, for leukoplakia 
of the lower lip due to unknown cause.  In addition, the Board 
observes that the veteran's service records list Combat Infantry 
Badge (as opposed to Combat Infantryman Badge) under military 
qualifications (instead of under decorations and citations).  
Further, the Board observes that the veteran's military 
occupations included clerk and mess sergeant, and that he had 
infantry basic training.  Given the discrepancies in the record as 
to whether the veteran engaged in combat and whether he was 
treated in service for a shell fragment wound of the lower lip, 
the Board finds that the RO should obtain the veteran's complete 
military service records, including any SGO reports, for his 
period of service from February 1943 to December 1945.  The RO 
should also verify whether the veteran's conditions of service 
included combat and, if so, consider the provisions of 38 U.S.C.A. 
§ 1154(b) in deciding his claim.

The action identified herein is consistent with the duties imposed 
by the VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA.  Hence, in addition to 
the actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted by 
the VCAA and its implementing regulations prior to re-adjudicating 
the veteran's claim.

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  With respect to the issue of entitlement to service connection 
for residuals of a shell fragment wound of the lower lip, the RO 
should send the veteran and his representative a letter that 
complies with the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Among other things, the letter 
should explain what, if any, information and (medical and lay) 
evidence not previously provided to VA is necessary to 
substantiate the veteran's claim.  The letter should indicate 
which portion of the evidence, if any, is to be provided by the 
veteran and which portion, if any, VA will attempt to obtain on 
his behalf.  The letter should also request that the veteran 
provide any evidence in his possession that pertains to the claim. 

2.  The RO should contact the National Personnel Records Center 
and request a search for any additional service medical records 
for the veteran, to include any SGO reports, for his period of 
service from February 1943 to December 1945.

3.  The RO should contact the appropriate agency and verify 
whether the veteran was awarded the Combat Infantry Badge for 
actual combat service.  

4.  After the foregoing, the RO should re-adjudicate the issue of 
entitlement to service connection for residuals of a shell 
fragment wound of the lower lip.  

5.  If such determination remains unfavorable, the veteran and his 
representative should be furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 7105 (West 2002) that 
summarizes the pertinent evidence and reflects the reasons and 
bases for the decision reached.  The veteran and his 
representative should be afforded an appropriate opportunity for 
response before the claims file is returned to the Board for 
further appellate consideration.  

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



